Case 19-80064-TLS           Doc 1052       Filed 04/13/19 Entered 04/13/19 18:05:57                        Desc Main
                                          Document     Page 1 of 43


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

                                                                         )
 In re:                                                                  ) Chapter 11
                                                                         )
 SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                          ) Case No. 19-80064 (TLS)
                                                                         )
                           Debtors.                                      ) (Jointly Administered)
                                                                         )

     DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE SALE
     OF THE VISA/MASTERCARD CLAIM AND (II) GRANTING RELATED RELIEF

          Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

 possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), respectfully state

 as follows in support of this motion (this “Motion”) and submit the Declaration of Rudy Morando

 in Support of Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of the

 Visa/MasterCard Claim and (II) Granting Related Relief, filed contemporaneously herewith.2

                                            Preliminary Statement

          1.      This Motion relates to the sale of the Debtors’ rights to settlement proceeds as a

 class member in the Visa/MasterCard Case. The Purchase Price for the Visa/MasterCard Claim is

 $2.216 million, or less than 1% of the estimated the total proceeds from a liquidation of the

 Debtors’ assets.3


 1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
     Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
     R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
     Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
     LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
     (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
 2   Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Second Amended
     Joint Chapter 11 Plan of Specialty Retail Shops Holding Corp. and Its Debtor Affiliates [Docket No. 570] (the
     “Plan”) or the Claim Agreement, as applicable.
 3   Based on the midpoint of the liquidation analysis provided in Exhibit E of the Disclosure Statement for the Second
     Amended Joint Chapter 11 Plan of Specialty Retail Shops Holding Corp. and Its Debtor Affiliates [Docket No.


 KE 60147770
Case 19-80064-TLS          Doc 1052      Filed 04/13/19 Entered 04/13/19 18:05:57                        Desc Main
                                        Document     Page 2 of 43



                                               Relief Requested

        2.       The Debtors respectfully seek entry of an order (the “Sale Order”): (a) authorizing

 the sale (the “Claim Sale”) of the claim (the “Visa/MasterCard Claim”) the Debtors hold in the

 case captioned In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation,

 MDL 1720 (MKB) (JO) (the “Visa/MasterCard Case”) pursuant to the claim purchase agreement

 entered into by and between the Debtors and Halcyon Loan Trading Fund LLC (the “Purchaser”),

 a copy of such agreement is attached hereto as Exhibit A (such agreement, the “Claim

 Agreement”), free and clear of liens, claims, interests, and encumbrances (collectively, the

 “Interests”) with any such Interests to attach to the proceeds thereof with the same validity and

 priority under the Bankruptcy Code as such Interests had immediately prior to the consummation

 of the Claim Sale; and (b)granting related relief.

        3.       Additionally, the Debtors respectfully request leave to submit a proposed order for

 the Court’s consideration to grant the relief requested herein.

                                           Jurisdiction and Venue

        4.       The United States Bankruptcy Court for the District of Nebraska (the “Court”) has

 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule 1.5

 of the United States District Court for the District of Nebraska. The Debtors confirm their consent,

 pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

 the entry of a final order by the Court in connection with this motion to the extent that it is later

 determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

 connection herewith consistent with Article III of the United States Constitution.



    571] (the “Disclosure Statement”), that estimated the total proceeds from a liquidation of the Debtors’ assets of
    $283.5 million.


                                                         2
Case 19-80064-TLS       Doc 1052    Filed 04/13/19 Entered 04/13/19 18:05:57              Desc Main
                                   Document     Page 3 of 43



        5.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        6.      The bases for the relief requested herein are sections 105 and 363 of title 11 of the

 United States Code (“the Bankruptcy Code”), Bankruptcy Rules 2002, 6004, 6006, and Rule 6004-

 1 of the Local Bankruptcy Rules for the United States Bankruptcy Court for the District of

 Nebraska (the “Local Rules”).

                                           Background

 I.     General Background.

        7.      The Debtors are engaged in the sale of general merchandise including clothing,

 accessories, electronics, and home furnishings, as well as the operation of pharmacy and optical

 services departments. The Debtors are headquartered in Green Bay, Wisconsin, and as of January

 16, 2019 (the “Petition Date”), operated approximately 367 stores in 25 states throughout the

 United States, as well as e-commerce operations. The Debtors and their non-Debtor subsidiaries

 generated approximately $2.6 billion in revenue in fiscal year 2017 and, as of the Petition Date,

 employed approximately 14,000 people throughout the United States.

        8.      On the Petition Date, the Debtors filed voluntary petitions for relief under

 chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and managing

 their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

 Code. The Debtors’ chapter 11 cases have been consolidated for procedural purposes only and are

 being jointly administered pursuant to Bankruptcy Rule 1015(b) [Docket No. 25]. No party has

 requested the appointment of a trustee or examiner in these chapter 11 cases. On January 18, 2019,

 the United States Trustee for the District of Nebraska (the “U.S. Trustee”) appointed an official

 committee of unsecured creditors pursuant to section 1102 of the Bankruptcy Code (the

 “Committee”) [Docket No. 95].



                                                  3
Case 19-80064-TLS       Doc 1052    Filed 04/13/19 Entered 04/13/19 18:05:57              Desc Main
                                   Document     Page 4 of 43



        9.      On February 12, 2019, the Court entered the Order (I) Establishing Bidding

 Procedures for the Plan Sponsors and (II) Granting Related Relief [Docket No. 385] (the “Bidding

 Procedures Order”), by which the Court approved the bidding procedures (the “Bidding

 Procedures”) for the sale of the Debtors’ assets. On February 6, 2019, the Debtors filed the Notice

 of Modified Proposed Bidding Procedures [Docket No. 335], in which the Debtors noted that, in

 consultation with their advisors, they had developed a go-forward business plan that included 120

 stores and 61 standalone optical centers and were actively soliciting interest from parties who

 would like to explore a transaction in support of the new business plan. On March 18, 2019, having

 failed to consummate an agreement with an acceptable buyer or receive sufficient interest, the

 Debtors cancelled the auction that was to be held as part of the Bidding Procedures and filed the

 Notice of Additional Store Closings [Docket No. 689].

 II.    The Visa/MasterCard Settlement.

        10.     Throughout the case, the Debtors have been exploring strategic alternatives to

 maximize value for the Debtors’ remaining assets, including the sale of their non-operational

 assets, such as the Visa/MasterCard Claim. On September 12, 2013, the United States District

 Court of the Eastern District of New York held a final approval hearing concerning the

 Visa/MasterCard Case, the related Visa/MasterCard Claim settlement agreement, and entered an

 order (the “Proposed Class Settlement Order”) on January 14, 2014.           The Proposed Class

 Settlement Order was rejected by the United States Court of Appeals for the Second Circuit for

 conflict of interest issues; however the settlement was approved (the “Class Settlement Order”) on

 January 28, 2019. Pursuant to the court-authorized settlement website, “[t]he Court has

 preliminarily approved a proposed settlement of a maximum of approximately $6.24 billion and a

 minimum of at least $5.54 billion in a class action lawsuit.” See Payment Card Interchange Fee


                                                 4
Case 19-80064-TLS        Doc 1052     Filed 04/13/19 Entered 04/13/19 18:05:57               Desc Main
                                     Document     Page 5 of 43



 Settlement,           Official           Court-Authorized              Settlement            Website,

 https://www.paymentcardsettlement.com (last visited Apr. 11, 2019). The Debtors were a member

 of such class pursuant to the litigation where plaintiffs asserted that interchange fees paid by

 merchants on purchases were inflated. The Debtors, in the exercise of their business judgment,

 believe that the sale of the Visa/MasterCard Claim free and clear of all liens is in the best interests

 of the Debtors’ estates and their creditors.

        11.     The Debtors’ have received inquiries from various parties interested in purchasing

 the Visa/MasterCard Claim. Based on these inquiries, the Debtors obtained interchange data from

 Bank of America Merchant Services for the period from January 1, 2004 to December 31, 2018

 showing credit card interchange fees of approximately $166 million. The Debtors and their

 advisors shared this information with multiple potential buyers and asked the potential buyers to

 submit offers for the purchase of the Visa/MasterCard Claim. The Debtors did not have, and did

 not provide, information on the credit card interchange fees for the period of January 1, 2019

 through the January 25, 2019; any debit card interchange fees; or any post transaction adjustments,

 such as refunds, chargebacks, and network fees.

        12.     After evaluation of all initial bids received, the Debtors selected the highest or

 otherwise best bid for the Visa/MasterCard Claim at the time. As additional inquiries from various

 parties interested in purchasing the Visa/MasterCard Claim were received, the Debtors broadened

 the number of parties to which interchange data from Bank of America Merchant Services was

 provided. In total, over 37 parties received the interchange data and were given an opportunity to

 bid on the Visa/MasterCard Claim.




                                                   5
Case 19-80064-TLS             Doc 1052      Filed 04/13/19 Entered 04/13/19 18:05:57                          Desc Main
                                           Document     Page 6 of 43



            13.       On April 13, 2019, the Debtors executed the Claim Agreement with the Purchaser

 and have filed this Motion seeking the Court’s entry of the Sale Order. The Claim Sale represents

 a cost-effective method to realize value for the Visa/MasterCard Claim.

            14.       The following summarizes the principal terms of the Claim Agreement: 4

       Agreement Provision                                       Summary Description
     Parties                       Sellers: Specialty Retail Shops Holding Corp. and certain of its subsidiaries
                                   Purchaser: Halcyon Loan Trading Fund LLC
     Purchase Price                On the terms and subject to the conditions and other provisions set forth in the
                                   Claim Agreement, Purchaser agrees to purchase all right, title and interest in the
                                   Claim from Seller, and Seller agrees to sell, transfer and assign all right, title and
                                   interest in the Claim to Purchaser for the sum of $2,216,000 (the “Purchase Price”),
                                   which is subject to higher or otherwise better offers that may be obtained by the
                                   Seller prior to the Bankruptcy Court’s entry of the Sale Order.
     Closing                       The Seller and Purchaser will use reasonable efforts to close no later than May 14,
                                   2019.
     Cooperation of Seller         Seller understands and acknowledges that in order for Purchaser to verify and/or
                                   collect the Claim, Purchaser may require Seller’s assistance, and Seller agrees to
                                   provide such assistance to Purchaser, during the period of 120 days immediately
                                   following the Closing Date unless otherwise extended in writing by the parties, as
                                   may be necessary for the collection of the Claim, including but not limited to the
                                   verification of data within Seller’s reasonable possession and/or control or that may
                                   be obtained with the assistance/authorization of Seller. In addition, Seller agrees
                                   to authorize and direct its credit/debit card merchant bank, Bank of America, to
                                   fully cooperate with Purchaser in connection with the foregoing.
     Termination Fee and           In the event the Seller consummates an alternative transaction (an “Alternative
     Expense Reimbursement         Transaction”) with another party (not affiliated with Purchaser) for the Claim, the
                                   Purchaser shall be entitled to a termination fee equal to 1.5% of the Purchase Price
                                   (the “Termination Fee”) and to be reimbursed for all reasonable professional fees
                                   and expenses incurred (including all reasonable legal fees and expenses) in an
                                   amount not to exceed $20,000.00 (the “Expense Reimbursement”). The
                                   Termination Fee and Expense Reimbursement shall be payable from the proceeds
                                   of the purchase price in such Alternative Transaction and will be deemed an
                                   administrative expense of the Seller. The termination fee will be paid to the
                                   Purchaser within five (5) business days after the closing of an Alternative
                                   Transaction for the sale of the Claim. Seller agrees to incorporate this provision
                                   into any agreements related to the Alternative Transaction or motions seeking
                                   approval of this transaction or such Alternative Transaction.
     No Assumption of              Purchaser shall not assume or in any way become liable for any obligation or
     Obligations or Liabilities    liability relating to the Claim or Seller unless explicitly provided for in the Claim
                                   Agreement.
     No Fiduciary or               Seller and Purchaser acknowledge that Seller and Purchaser are not in a fiduciary,
     Confidential Relationship     confidential, agency or otherwise special relationship, including one of trust,


 4      This summary is provided for the convenience of the Court and parties in interest. To the extent there is any
        conflict between this summary and the Claim Agreement, the latter governs in all respects. Capitalized terms
        used but not otherwise defined in this summary shall have the meanings set forth in the Claim Agreement.


                                                            6
Case 19-80064-TLS         Doc 1052    Filed 04/13/19 Entered 04/13/19 18:05:57                          Desc Main
                                     Document     Page 7 of 43



    Agreement Provision                                     Summary Description
                             confidence or privity, and that Seller and Purchaser are each acting for their own
                             self-interest.
  Waiver of Claims           To the maximum extent permitted by law, Seller will not assert and hereby waives
                             any and all claims against Purchaser or any of its members, officers, directors,
                             employees, agents or affiliates with respect to the Claim Agreement, any Ancillary
                             Agreement or the transactions contemplated hereby or thereby based on: (i) any
                             claim that Purchaser had superior or additional information material to a decision
                             to sell or buy the Claim; (ii) Purchaser made warranties or representations,
                             expressed or implied, not contained in the Claim Agreement; or (iii) the Claim’s
                             value and scope exceeds the Purchase Price. For the avoidance of doubt, the
                             foregoing shall not be deemed to be a waiver of any representation or warranty
                             expressly set forth herein.
  Covenant Not To Sue        Seller will not commence or maintain any suit thereon against Purchaser or any of
                             its shareholders, officers, directors, employees, agents or affiliates with respect to
                             the Claim Agreement, or the transactions contemplated hereby, whether at law or
                             in equity, based on: (i) any claim that Purchaser had superior or additional
                             information material to a decision to sell or buy the Claim; (ii) Purchaser made
                             warranties or representations, expressed or implied, not contained in the Claim
                             Agreement; or (iii) the Claim’s value and scope exceeds the Purchase Price. For
                             the avoidance of doubt, the foregoing shall not be deemed to be a waiver of any
                             representation or warranty expressly set forth in the Claim Agreement.
  Governing Law; Forum       The Claim Agreement shall be governed by and construed in accordance with the
                             laws of the State of New York, without regard to its conflict of law rules,
                             principles or provisions of such state or of any other state. The Parties hereby
                             agree that any action or claim arising out of any dispute in connection with the
                             Claim Agreement, any rights, remedies, obligations, or duties hereunder, or the
                             performance or enforcement hereof or thereof shall be subject to the exclusive
                             jurisdiction of the Bankruptcy Court.



        15.     The bid provided by the Purchaser, and the related Claim Agreement, provides the

 Debtors with a viable path to sell an asset and provide liquidity to the Debtors’ estates. The bid is

 the byproduct of arms’-length, good-faith negotiations between the Debtors and the Purchaser.

        16.     The Debtors submit that the Claim Agreement represents the best available offer

 for the Debtors’ rights under the Visa/MasterCard Claim. To be sure, the Debtors explored and

 negotiated potential transactions with other interested parties prior to entering into the Claim

 Agreement. If a higher or otherwise better alternative materializes—which at a minimum would

 be a bid greater than the sum of the Purchase Price plus the Expense Reimbursement (as defined

 below) plus the Termination Fee (as defined below)—the Debtors will, subject to the terms of the




                                                      7
Case 19-80064-TLS           Doc 1052    Filed 04/13/19 Entered 04/13/19 18:05:57           Desc Main
                                       Document     Page 8 of 43



 Claims Agreement, pursue and potentially implement such alternative as value-accretive to their

 estates.

            17.   For all of these reasons, the Debtors respectfully request that the Court grant the

 relief requested herein.

 III.       Form and Manner of Notice.

            18.   The Debtors submit that notice of this Motion and the related hearing to consider

 entry of the Sale Order constitutes good and adequate notice of the Claim Sale and the proceedings

 with respect thereto in compliance with, and satisfaction of, the applicable requirements of

 Bankruptcy Rule 2002. The Debtors propose that no other or further notice shall be required.

 Accordingly, the Debtors request that the Court approve the form and manner of the notice.

 IV.        Objection Deadline.

            19.   Any and all objections, if any, to the Claim Sale (a “Claim Sale Objection”) must

 be filed and served so that such Claim Sale Objection is actually received by the following parties

 by May 6, 2019 at 4:00 p.m. (prevailing Central Time) (the “Claim Sale Objection Deadline”):

 (a) the Debtors, Specialty Retail Shops Holding Corp., 700 Pilgrim Way, Green Bay, Wisconsin

 54304, Attn: Russell Steinhorst, Chief Executive Officer; (b) counsel to the Debtors, Kirkland &

 Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654, Attn: Travis Bayer; Kirkland & Ellis LLP,

 601 Lexington Avenue, New York, New York 10022, Attn: Steven Serajeddini and Daniel

 Rudewicz; (c) co-counsel to the Debtors, McGrath North Mullin & Kratz, P.C. LLO, 1601 Dodge

 St., Omaha, Nebraska 68102, Attn: James Niemeier; (d) the Office of the United States Trustee

 for the District of Nebraska, 111 South 18th Plaza, #1125, Omaha, Nebraska 68102, Attn: Jerry

 Jensen; (e) counsel to Wells Fargo Bank, N.A., Otterbourg P.C., 230 Park Avenue, New York,

 New York 10169, Attn: Chad Simon; (f) counsel to the Committee, Pachulski Stang Ziehl & Jones

 LLP, 780 Third Avenue, 34th Floor, New York, New York 10017, Attn: Robert J. Feinstein and
                                                   8
Case 19-80064-TLS        Doc 1052    Filed 04/13/19 Entered 04/13/19 18:05:57             Desc Main
                                    Document     Page 9 of 43



 Bradford J. Sandler; Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor,

 Los Angeles, California 90067, Attn: Jeffrey N. Pomerantz; and (g) co-counsel to the Committee,

 Goosmann Law Firm, PLC, The Advent Building, Suite 250, Omaha, NE 68118, Attn: Elizabeth

 M. Lally, Jeana Goosmann, and Joel Carney. Any party failing to timely file a Claim Sale

 Objection will be forever barred from objecting and will be deemed to have consented to the Claim

 Sale, including the transfer of the Debtors’ right, title and interest in, to, and under the

 Visa/MasterCard Claim free and clear of any and all liens, claims, interests, and encumbrances in

 accordance with the relative definitive agreements for the Claim Sale.

                                          Basis for Relief

 I.        The Claim Sale Should Be Approved as an Exercise of Sound Business Judgment.

           20.   Section 363(b)(1) of the Bankruptcy Code provides that a debtor, “after notice and

 a hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

 estate.” 11 U.S.C. § 363(b)(1). A sale of the debtor’s assets should be authorized pursuant to

 section 363 of the Bankruptcy Code if a sound business purpose exists for the proposed

 transaction. See, e.g., In re Martin, 91 F.3d 389, 395 (3d Cir. 1996) (“Under Section 363, the

 debtor in possession can sell property of the estate . . . if he has an ‘articulated business

 justification.’”); see also In re Bridge Info. Sys., Inc., 293 B.R. 479, 486 (Bankr. E.D. Mo. 2003)

 (same).

           21.   Courts have made clear that a debtor’s business judgment is entitled to substantial

 deference with respect to disposing of an estate’s assets. See, e.g., In re Trilogy Dev. Co., LLC,

 2010 Bankr. LEXIS 5636, at *3-4 (Bankr. W.D. Mo. 2010) (holding that section 363 of the

 Bankruptcy Code permits the debtor to sell their assets if a sound business purpose exists); In re

 Channel One Commc’ns, Inc., 117 BR 493 (Bankr. E.D. Mo. 1990) (same); In re Schipper, 933

 F.2d 513, 515 (7th Cir. 1991) (“Under Section 363, the debtor in possession can sell property of
                                                  9
Case 19-80064-TLS         Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                      Desc Main
                                  Document    Page 10 of 43



 the estate . . . if he has an ‘articulated business justification.”) (internal citations omitted); see also

 In re Farmland Indus., Inc., 294 B.R 855, 881 (Bankr. W.D. Mo. 2003) (holding that courts in this

 district are reluctant to interfere with corporate decisions unless “it is made clear that those

 decisions are, inter alia, clearly erroneous, made arbitrarily, are in breach of the officers’ and

 directors’ fiduciary duty to the corporation, are made on the basis of inadequate information or

 study, are made in bad faith, or are in violation of the Bankruptcy Code”).

         22.     Once the Debtors articulate a valid business justification, “[t]he business judgment

 rule ‘is a presumption that in making the business decision the directors of a corporation acted on

 an informed basis, in good faith, and in the honest belief that the action was in the best interests of

 the company.’” In re S.N.A. Nut Co., 186 B.R. 98, 102 (Bankr. N.D. Ill 1995) (citations omitted);

 see also In re Apex Oil Co., 92 B.R. 847, 869 (Bankr. E.D. Mo. 1988) (holding that section 363(b)

 of the Bankruptcy Code is satisfied when using “sound business justifications” and, “absent a

 showing of bad faith, the debtors entered into the disposition of substantially all of their assets”);

 In re Filene’s Basement, LLC, 2014 WL 1713416, at *12 (Bankr. D. Del. Apr. 29, 2014) (“If a

 valid business justification exists, then a strong presumption follows that the agreement at issue

 was negotiated in good faith and is in the best interests of the estate . . . ”) (citations omitted); In

 re Integrated Res., Inc., 147 B.R. at 656 (explaining that the business judgment rule’s presumption

 that corporate directors “acted on informed basis, in good faith and in the honest belief that action

 taken was in the best interests of the company”); In re Johns-Manville Corp., 60 B.R. 612, 615–

 16 (Bankr. S.D.N.Y. 1986) (“[A] presumption of reasonableness attaches to a Debtor’s

 management decisions.”).




                                                     10
Case 19-80064-TLS         Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57               Desc Main
                                  Document    Page 11 of 43



        A.      A Sound Business Purpose Exists for the Sale.

        23.     The Debtors have a sound business justification for entering into the disposition of

 the Visa/MasterCard Claim. The Debtors have concluded that the Claim Sale is in the best interest

 of their chapter 11 estates, and is supported by a number of sound business reasons. First, the

 Debtors believe that, as a result of the marketing efforts that have been undertaken, the highest or

 otherwise best offer has been obtained and will provide maximum value to the Debtors under the

 current circumstances.    Second, the sale of the Visa/MasterCard Claim has been subject to a

 competitive process, enhancing the Debtors’ ability to receive the highest or otherwise best value

 for the Visa/MasterCard Claim. Consequently, the Purchaser has been subject to a “market check”

 in the form of the sale process and will constitute, in the Debtors’ reasonable business judgment,

 the highest or otherwise best offer for the Visa/MasterCard Claim, and was the best means for

 establishing whether a fair and reasonable price is being paid.

        24.     Thus, the Debtors submit that the Claim Agreement constitutes the highest or

 otherwise best offer for the Visa/MasterCard Claim, on balance of the current facts and

 circumstances, and will allow the Debtors the greatest chance of obtaining the highest value for

 their estates. As such, the Debtors’ determination to enter into the Claim Agreement to sell the

 Visa/MasterCard Claim is a valid and sound exercise of the Debtors’ business judgment.

 Therefore, the Debtors request that the Court make a finding that the sale of the Visa/MasterCard

 Claim to the Purchaser is a proper exercise of the Debtors’ business judgment and is rightly

 authorized. Courts have previously authorized sales of debtor claims in the Visa/MasterCard Case.

 See In re City Sports, Inc., No. 15-12054 (KG) (Bankr. D. Del. Mar. 4, 2016); In re Caché, Inc.,

 No. 15-10172 (MFW) (Bankr. D. Del. Oct. 5, 2015); In re ALCO Stores, Inc., No. 14-34941 (SGJ)




                                                 11
Case 19-80064-TLS         Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                     Desc Main
                                  Document    Page 12 of 43



 (Bankr. N.D. Tex. May 21, 2015); In re dELiA*s, Inc., No. 14-23678 (RDD) (Bankr. S.D.N.Y.

 Mar. 20, 2015).

         B.      The Claim Sale and Purchase Prices Reflect a Fair Value Transaction.

         25.     It is well settled that the best way to determine value is exposure to the market. See

 Bank of Am. Nat’l Trust & Sav. Ass’n. v. 203 N. LaSalle St. P’ship, 526 U.S. 434, 457 (1999)

 (explaining that the “best way to determine value is exposure to a market”). This is especially true

 here, where the Visa/MasterCard Claim has marketed among interested buyers. Moreover, even

 as the Debtors move forward with the Claim Sale, the Debtors will continue to evaluate other

 offers for the Visa/MasterCard Claim subject to the Claim Agreement. In re Payless Cashways,

 Inc., 281 B.R. 648, 652 (Bankr. App. 8th Cir. 2002) (“Up to the point where the court actually

 enters an order confirming the sale, the Eighth Circuit recognized that a bankruptcy court has broad

 discretion to accept or reject bids and to conduct sales or auctions in the manner deemed most

 appropriate by the court.” (citing In re Food Barn Stores, Inc., 107 F.3d 558, 565–67 (8th Cir.

 1997))); In re The Great A. & P. Tea Co., Inc., 544 B.R. 43, 49–50 (Bankr. S.D.N.Y. 2016) (noting

 that private sales of assets do not require an auction and that “because of the requirement of Court

 review coupled with debtors' duty to maximize the value of their estates, any motion for approval

 of . . . the sale of an asset, has inherent within it the possibility for an auction: all it takes to turn

 the hearing on such a motion into an auction is the public submission of an arguably higher or

 better firm offer”) (internal citations omitted); see also Food Barn at 564 (8th Cir. 1997) (holding

 that bankruptcy court did not abuse its discretion by entertaining higher offers even after

 bankruptcy court had preliminarily approved the sale). In this way, the number of bidders that are

 eligible to participate in a competitive process will be maximized and the Claim Agreement

 Purchase Price will, conclusively, be fair value.


                                                    12
Case 19-80064-TLS        Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                  Desc Main
                                 Document    Page 13 of 43



          C.    The Claim Sale Is Proposed in Good Faith and Without Collusion, and the
                Purchaser Is a “Good-Faith Purchaser.”

          26.   The Debtors request that the Court find that the Purchaser be entitled to the benefits

 and protections provided by section 363(m) of the Bankruptcy Code in connection with the Claim

 Sale.

          27.   Section 363(m) of the Bankruptcy Code provides in pertinent part:

                [t]he reversal or modification on appeal of an authorization under
                subsection (b) or (c) of this section of a sale or lease or property does
                not affect the validity of a sale or lease under such authorization to
                an entity that purchased or leased such property in good faith,
                whether or not such entity knew of the pendency of the appeal,
                unless such authorization and such sale or lease were stayed pending
                appeal.

 11 U.S.C. § 363(m).

          28.   Section 363(m) of the Bankruptcy Code thus protects the purchaser of assets sold

 pursuant to section 363 of the Bankruptcy Code from the risk that it will lose its interest in the

 purchased assets if the order allowing the sale is reversed on appeal, as long as such purchaser

 leased or purchased the Visa/MasterCard Claim in “good faith.” In the absence of a definition of

 “good faith” in the Bankruptcy Code and the Bankruptcy Rules, courts determining whether a

 buyer was a “good faith purchaser” have “turned to traditional equitable principles, holding that

 the phrase encompasses one who purchases in ‘good faith’ and for ‘value’” and have looked to the

 “integrity of his conduct in the course of the sale proceedings.” See, e.g., In re Abbotts Dairies of

 Pa., Inc., 788 F.2d 143, 147 (3d Cir. 1986) (“Typically, the misconduct that would destroy a

 [buyer’s] good faith status at a judicial sale involves fraud, collusion between the [proposed buyer]

 and other bidders or the trustee, or an attempt to take grossly unfair advantage of other bidders.”);

 In re Trism, Inc., 328 F.3d 1003, 1006 (8th Cir. 2003); In re Paulson, 276 F.3d 389, 392 (8th Cir.

 2002).

                                                   13
Case 19-80064-TLS        Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                    Desc Main
                                 Document    Page 14 of 43



         29.    The Debtors submit that the Purchaser is a “good faith purchaser” within the

 meaning of section 363(m) of the Bankruptcy Code, and the Claim Agreement is a good-faith

 agreement on arm’s-length terms entitled to the protections of section 363(m) of the Bankruptcy

 Code. First, as set forth in more detail above, the consideration received by the Debtors pursuant

 to the Claim Agreement is substantial, fair, and reasonable. Second, the Claim Agreement with

 the Purchaser is the culmination of a competitive process in which the Debtors were represented

 by counsel and all negotiations were conducted on an arm’s-length, good-faith basis. Third, there

 is no indication of any “fraud, collusion between the purchaser and other bidders or the trustee, or

 an attempt to take grossly unfair advantage of other bidders” or similar conduct that would cause

 or permit the Claim Sale or Claim Agreement to be avoided under section 363(n) of the Bankruptcy

 Code.    Fourth, the Purchaser’s offer has been evaluated and approved by the Debtors in

 consultation with their advisors.

         30.    Accordingly, the Debtors believe that the Purchaser and Claim Agreement should

 be entitled to the full protections of section 363(m) of the Bankruptcy Code.

         D.     The Claim Sale Should Be Approved “Free and Clear” Under Section 363(f).

         31.    Section 363(f) of the Bankruptcy Code permits a debtor to sell property free and

 clear of another party’s interest in the property if: (a) applicable nonbankruptcy law permits such

 a free and clear sale; (b) the holder of the interest consents; (c) the interest is a lien and the sale

 price of the property exceeds the value of all liens on the property; (d) the interest is the subject of

 a bona fide dispute; or (e) the holder of the interest could be compelled in a legal or equitable

 proceeding to accept a monetary satisfaction of its interest. See 11 U.S.C. § 363(f).

         32.    Section 363(f) is drafted in the disjunctive. Thus, satisfaction of any one of the

 requirements enumerated therein will suffice to warrant the Debtors’ sale of the Visa/MasterCard


                                                   14
Case 19-80064-TLS         Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                  Desc Main
                                  Document    Page 15 of 43



 Claim free and clear of all interests (i.e., all liens, claims, interests, or encumbrances). See In re

 Heine, 141 B.R. 185, 189 (Bankr. D. S.D. 1992) (“[O]nly one of the five conditions must be met

 for authority to sell property free and clear of liens.”).

         33.     The Debtors submit that the Claim Sale satisfies at least one of the five conditions

 of section 363(f) of the Bankruptcy Code, and that any interests will be adequately protected by

 having it attach to the net proceeds of the Claim Sale, subject to any claims and defenses the

 Debtors may possess with respect thereto. Additionally, Wells Fargo, as agent under the Credit

 Agreement, has confirmed its consent to the Debtors’ sale of the Visa/MasterCard Claim.

         34.     Accordingly, the Debtors request authority to convey the Visa/MasterCard Claim

 free and clear of all Interests including liens, claims, rights, interests, charges, and encumbrances,

 with any such liens, claims, rights, interests, charges, and encumbrances to attach to the proceeds

 of the Claim Sale.

 II.     The Expense Reimbursement and Termination Fee Have a Sound Business Purpose
         and Should Be Approved.

         35.     The Debtors provided the Purchaser with a right of first refusal, which does not

 normally require court approval under Eighth Circuit precedent. See In re Food Barn Stores, Inc.,

 107 F.3d 558, 567–68 (8th Cir. 1997) (“Some amount of bid protection is, of course, permissible

 under the Code, and the trustee is not normally required to seek court approval before in good faith

 entering into an agreement which includes a right of first refusal.”); see also In re Table Talk, Inc.,

 53 B.R. 937, 942 (Bankr. D. Mass. 1985) (“[T]he policy of encouraging potential buyers to enter

 negotiations with trustees would not be served by requiring the trustee to gain Court approval of a

 right of first refusal, if, as in this proceeding, it was granted in good faith. A contrary position

 might discourage potential buyers from negotiating with trustees, thereby forcing down the market




                                                    15
Case 19-80064-TLS        Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                  Desc Main
                                 Document    Page 16 of 43



 value of the bankruptcy estate property in general. Therefore, the Court finds that the right of first

 refusal is not ineffective simply because the Trustee did not obtain Court approval for it.”).

        36.     The Debtors are seeking authority, in the event the Debtors elect to sell the

 Visa/MasterCard Claim to another buyer (an “Alternative Transaction”), to pay the Purchaser for

 all reasonable professional fees and expenses incurred in an aggregate amount not to exceed

 $20,000 (the “Expense Reimbursement”) and a termination fee equal to 1.5% of the Purchase Price

 (the “Termination Fee”). Payment of expense reimbursements in a bidding process for sales is

 appropriate under section 363(b) of the Bankruptcy Code so long as such payment is a valid

 exercise of the Debtors’ business judgment. Under section 363(b), the Debtors may use, sell, or

 lease estate property outside of the ordinary course of business so long as they articulate a sound

 business reason for doing so. See, e.g., In re Ionosphere Clubs, Inc., 98 B.R. 174, 175 (Bankr.

 S.D.N.Y. 1989); Armstrong World Indus., Inc. v. James A. Phillips, Inc. (In re James A. Phillips,

 Inc.), 29 B.R. 391, 398 (Bankr. S.D.N.Y. 1983).

        37.     The Debtors believe that granting authority to pay the Expense Reimbursement is

 in the best interests of their estates. The Purchaser has expended time and resources negotiating,

 drafting, and performing due diligence activities despite the fact that the Purchaser’s bid has been

 and will be subject not only to Court approval, but to overbidding by third parties. Without the

 Expense Reimbursement, the Purchaser would have withdrawn from the bid process to the

 detriment of the Debtors’ estates. In that instance, the value created for the Debtors’ estates would

 have likely outweighed the cost of any Expense Reimbursement.

        38.     The Debtors further seek authority to pay the Termination Fee in an amount of 1.5%

 of the proposed Purchase Price, only in the event that the Debtors elect to enter into an Alternative

 Transaction with another bidder. Bidders subject to higher or better bids often require breakup


                                                  16
Case 19-80064-TLS        Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                  Desc Main
                                 Document    Page 17 of 43



 fees and, in many cases, other forms of bid protections as an inducement for “setting the floor at

 auction, exposing its bid to competing bidders, and providing other bidders with access to the due

 diligence necessary to enter into an asset purchase agreement.” Off. Comm. of Unsecured

 Creditors v. Interforum Holding LLC, 11-CV-219, 2011 WL 2671254, at *1 (E.D. Wis. July 7,

 2011) (internal citations omitted). “Break-up fees are important tools to encourage bidding and to

 maximize the value of the debtor’s assets . . . In fact, because the . . . corporation has a duty to

 encourage bidding, break-up fees can be necessary to discharge [such] duties to maximize value.”

 In re Integrated Res., Inc., 147 B.R. 650, 659–60 (S.D.N.Y. 1992) (emphasis added). Specifically,

 bid protections may be necessary to convince a bidder to enter the bidding by providing some form

 of compensation for the risks that it is undertaking. E.g., In re Integrated Res., Inc., 147 B.R. at

 660–61 (bid protections can prompt bidders to commence negotiations and “ensure that a bidder

 does not retract its bid”); In re Hupp Int’l Indus., Inc., 140 B.R. 191, 194 (Bankr. N.D. Ohio 1992)

 (“[W]ithout such fees, bidders would be reluctant to make an initial bid for fear that their first bid

 will be shopped around for a higher bid from another bidder who would capitalize on the initial

 bidder’s . . . due diligence.”). Thus, the use of bid protections has become an established practice

 in chapter 11 cases.

        39.     As a result, courts routinely approve bid protections in connection with proposed

 bankruptcy sales where a proposed fee or reimbursement provides a benefit to the estate. See, e.g.,

 In re Wintz Cos., 230 B.R. 840, 847 (B.A.P. 8th Cir. 1999) (holding that bid protections benefitted

 the estate rather than chilled bidding); In re O’Brien Envtl. Energy, Inc., 181 F.3d 527 (3d Cir.

 1999). The Debtors believe that the allowance of the bid protections is in the best interests of the

 Debtors’ estates and their creditors.




                                                  17
Case 19-80064-TLS         Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                 Desc Main
                                  Document    Page 18 of 43



         40.      Accordingly, for the reasons set forth above, the Court should grant the Debtors the

 authority to incur and pay the Expense Reimbursement and Termination Fee obligations as a valid

 exercise of the Debtors’ business judgment and otherwise within the controlling legal standards in

 this district.

 III.    Relief Under Bankruptcy Rules 6004(h) Is Appropriate.

         41.      Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or lease

 of property . . . is stayed until the expiration of fourteen days after the entry of the order, unless

 the court orders otherwise.” Fed. R. Bankr. P. 6004(h). The Debtors request that the Sale Order

 be effective immediately upon its entry by providing that the 14-day stays under Bankruptcy Rule

 6004(h) is waived.

         42.      The purpose of Bankruptcy Rule 6004(h) is to provide sufficient time for an

 objecting party to appeal before an order can be implemented. See Advisory Committee Notes to

 Fed. R. Bankr. P. 6004(h). Although Bankruptcy Rule 6004(h) and the Advisory Committee Notes

 are silent as to when a court should “order otherwise” and eliminate or reduce the 14-day stay

 period, the leading treatise on bankruptcy suggests that the 14-day stay should be eliminated to

 allow a sale or other transaction to close immediately “where there has been no objection to

 procedure.” 10 Collier on Bankr. ¶ 6004.10 (15th rev. ed. 2006). Furthermore, if an objection is

 filed and overruled, and the objecting party informs the court of its intent to appeal, the stay may

 be reduced to the amount of time actually necessary to file such appeal. Id.

         43.      To maximize the value received for the Visa/MasterCard Claim, the Debtors seek

 to close the Claim Sale as soon as possible after the Claim Sale Objection Deadline or, if necessary,

 the hearing to consider the Claim Sale. Accordingly, the Debtors hereby request that the Court

 waive the 14-day stay period under Bankruptcy Rules 6004(h).


                                                   18
Case 19-80064-TLS        Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                 Desc Main
                                 Document    Page 19 of 43



                  Waiver of Bankruptcy Rule 6004(a) and Local Rule 6004-1

        44.     To implement the foregoing successfully, the Debtors seek a waiver of the notice

 requirements under Bankruptcy Rule 6004(a) and the requirements under Local Rule 6004-1.

                                       Reservation of Rights

        45.     Nothing contained herein is intended or shall be construed as: (a) an admission as

 to the amount of, basis for, or validity of any claim against the Debtors under the Bankruptcy Code

 or other applicable nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s

 right to dispute any claim, (c) a promise or requirement to pay any particular claim; (d) an

 implication or admission that any particular claim is of a type specified or defined in this Motion;

 (e) a request or authorization to assume, adopt, or reject any agreement, contract, or lease pursuant

 to section 365 of the Bankruptcy Code; (f) an admission as to the validity, priority, enforceability,

 or perfection of any lien on, security interest in, or other encumbrance on property of the Debtors’

 estates; or (g) a waiver of any claims or causes of action which may exist against any entity under

 the Bankruptcy Code or any other applicable law.

                                               Notice

        46.     The Debtors have provided notice of this Motion to the following parties or their

 respective counsel: (a) the office of the U.S. Trustee for the District of Nebraska; (b) counsel to

 the Committee; (c) the agents under the Debtors’ prepetition asset-based facility; (d) the agents

 under the proposed DIP Facility; (e) the agents under the Debtors’ prepetition term loan facility;

 (f) the Internal Revenue Service; (g) the United States Securities and Exchange Commission;

 (h) the office of the attorneys general for the states in which the Debtors operate; (i) the United

 States Attorney’s Office for the District of Nebraska; (j) all known holders of liens, encumbrances,

 and other claims secured by the Visa/MasterCard Claim; and (k) any party that has requested



                                                  19
Case 19-80064-TLS        Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57              Desc Main
                                 Document    Page 20 of 43



 notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the

 relief requested, no other or further notice need be given.

                                         No Prior Request

        47.     No prior request for the relief sought in this Motion has been made to this or any

 other court.

                            [Remainder of page intentionally left blank]




                                                  20
Case 19-80064-TLS        Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                Desc Main
                                 Document    Page 21 of 43



        WHEREFORE, the Debtors respectfully request that the Court enter the Sale Order

 granting the relief requested herein and such other relief as the Court deems appropriate under the

 circumstances.

 Dated: April 13, 2019            /s/ Lauren R. Goodman
  Omaha, Nebraska                 James J. Niemeier (NE Bar No. 18838)
                                  Michael T. Eversden (NE Bar No. 21941)
                                  Lauren R. Goodman (NE Bar No. 24645)
                                  MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                  First National Tower, Suite 3700
                                  1601 Dodge Street
                                  Omaha, Nebraska 68102
                                  Telephone:     (402) 341-3070
                                  Facsimile:     (402) 341-0216
                                  Email:         jniemeier@mcgrathnorth.com
                                                 meversden@mcgrathnorth.com
                                                 lgoodman@mcgrathnorth.com
                                  - and -
                                  James H.M. Sprayregen, P.C.
                                  Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                                  Travis M. Bayer (admitted pro hac vice)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  300 North LaSalle
                                  Chicago, Illinois 60654
                                  Telephone:     (312) 862-2000
                                  Facsimile:     (312) 862-2200
                                  Email:         james.sprayregen@kirkland.com
                                                 patrick.nash@kirkland.com
                                                 travis.bayer@kirkland.com
                                  - and -
                                  Steven Serajeddini (admitted pro hac vice)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  601 Lexington Avenue
                                  New York, New York 10022
                                  Telephone:    (212) 446-4800
                                  Facsimile:    (212) 446-4900
                                  Email:        steven.serajeddini@kirkland.com


                                  Co-Counsel to the Debtors
Case 19-80064-TLS   Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57   Desc Main
                            Document    Page 22 of 43


                                    Exhibit A

                                Claim Agreement
Case 19-80064-TLS            Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                              Desc Main
                                     Document    Page 23 of 43


                            ASSET PURCHASE AND SALE AGREEMENT

 THIS ASSET PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered
 into this 13th day of April, 2019 by and between the undersigned funds managed by Halcyon
 Loan Trading Fund LLC or its designee (collectively, the “Purchaser”), and Specialty Retail
 Shops Holding Corp., et. al. 1 , (collectively, the “Seller”) as debtors and debtors in possession.
 Purchaser and Seller are sometimes collectively referred to in this Agreement as “Parties” or
 individually as “Party.”

                                                     RECITALS

 A.       Seller may be a Class Member and potential beneficiary of the putative consolidated class
          action entitled In re Payment Card Interchange Fee and Merchant Discount Antitrust
          Litigation (Case No. 1:05 md-1720-MKB-JO) (“Litigation”) pending in the United States
          District Court for the Eastern District of New York (“District Court”). If the plaintiffs in
          the Litigation prevail in the Litigation, such Litigation results in a final settlement, or the
          Litigation is otherwise resolved in any way or by any forum in favor of class members
          (“Settlement Event”), the Seller may be entitled to a monetary recovery.

 B.       Seller may have a right, now or in the future, to benefits arising from and/or relating to
          the Litigation and the injuries alleged therein. These rights to benefits are called the
          “Claim”. The Claim encompasses all rights, title, and ownership interest of any kind, now
          existing or arising hereafter, to which Seller or its affiliates may be entitled, arising in any
          way or form, from the Litigation, or the operative facts alleged in the Litigation,
          including but not limited to the right to monetary benefits, or benefits that may be
          monetized, from settlements, judgments, or any other form of resolution of the Litigation
          or the operative facts alleged therein. Whether such recovery will occur is unknown by
          Seller and Purchaser at the time of this Agreement.

 C.       Seller is Specialty Retail Shops Holding Corp. and its affiliated debtors and debtors in
          possession (collectively, the “Debtors”), in connection with the Debtors’ jointly
          administered chapter 11 cases in the United States Bankruptcy Court for the District of
          Nebraska (the “Bankruptcy Court”), lead case number 19-80064 (TLS) (the “Bankruptcy
          Case”).

 D.       Purchaser desires to purchase the Claim from Seller, and Seller desires to sell the Claim
          to Purchaser as provided for in this Agreement. The Parties intend to transfer from Seller
          to Purchaser any and all of the Seller’s right, title and interest in and or associated with,
          or connected in any manner to, the Claim.



 1
      The Debtors, along with the last four digits of each Debtor’s federal tax identification number, are: Specialty
      Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida Transportation, LLC
      (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained R/E SPE, LLC
      (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding Company, LLC
      (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing, LLC (6346);
      ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC (0592).



 1038160v.3 463/01567
Case 19-80064-TLS           Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                Desc Main
                                    Document    Page 24 of 43


 E.       All terms used herein and not defined herein shall have the meanings given such terms in
          the Litigation filings.

         NOW, THEREFORE, in consideration of the mutual covenants, agreements,
 representations and warranties contained herein and other good and valuable consideration, the
 receipt and sufficiency of which is hereby acknowledged, the Parties, intending to be legally
 bound, agree as follows:

 SECTION 1. RECITALS INCORPORATED IN AGREEMENT

 1.1      The above recitals are hereby incorporated herein by reference.

 SECTION 2. TERMS OF PURCHASE AND SALE

 2.1      Sale and Purchase of Claim. On the terms and subject to the conditions and other
          provisions set forth in this Agreement, Purchaser agrees to purchase all right, title and
          interest in the Claim from Seller, and Seller agrees to sell, transfer and assign all right,
          title and interest in the Claim to Purchaser for the sum of $2,216,000.00 (the “Purchase
          Price”), which is subject to higher or otherwise better offers that may be obtained by the
          Seller prior to the Bankruptcy Court’s entry of the Sale Order (as defined below).


 2.2      Termination Fee. In the event the Seller consummates an alternative transaction (an
          “Alternative Transaction”) with another party (not affiliated with Purchaser) for the
          Claim, the Purchaser shall be entitled to a termination fee equal to 1.5% of the Purchase
          Price (the “Termination Fee”) and to be reimbursed for all reasonable professional fees
          and expenses incurred (including all reasonable legal fees and expenses) in an amount not
          to exceed $20,000.00 (the “Expense Reimbursement”). The Termination Fee and
          Expense Reimbursement shall be payable from the proceeds of the purchase price in such
          Alternative Transaction and will be deemed an administrative expense of the Seller. The
          termination fee will be paid to the Purchaser within five (5) business days after the
          closing of an Alternative Transaction for the sale of the Claim. Seller agrees to
          incorporate this provision into any agreements related to the Alternative Transaction or
          motions seeking approval of this transaction or such Alternative Transaction.

 2.3      Bankruptcy Court Approval. It shall be a condition precedent to the performance of the
          obligations of both Seller and Purchaser under this Agreement that the Bankruptcy Court
          shall have entered an order reasonably satisfactory to each of Seller and Purchaser
          approving the sale of the Claim pursuant to this Agreement, which order shall be in full
          force and effect and shall not have been modified, stayed, or reversed as of the Closing
          Date (the “Sale Order”).

 2.4      Closing. The transactions contemplated by this Agreement will be consummated at a
          closing as follows:

          (a)       The Seller and Purchaser will use reasonable commercial efforts to close (the
                    “Closing”) no later than May 14, 2019. The date and time the Closing actually


                                                    2
 1038160v.3 463/01567
Case 19-80064-TLS           Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                Desc Main
                                    Document    Page 25 of 43


                    occurs are referred to herein as the “Closing Date”. The Closing will be effective
                    as of 12:01 a.m., Eastern Daylight Savings Time, on the Closing Date.

          (b)       No later than the Closing Date, Seller shall execute and deliver to Purchaser the
                    Notice of Assignment, in the form attached hereto as Exhibit A (“Assignment”)
                    and the Authorization to Obtain Transactional Data, in the form attached hereto as
                    Exhibit B (“Data Authorization”, with Assignment, the “Ancillary Agreements”).

          (c)       Provided that Seller has fully performed its obligations under Section 2.4(b),
                    including delivering to Purchaser the completed schedules associated with the
                    Ancillary Agreements and the Sale Order has been entered approving the sale of
                    the Claim to Purchaser, Purchaser shall pay to Seller at the Closing an amount
                    equal to the Purchase Price in immediately available funds by confirmed wire
                    transfer to a bank account to be designated by Seller no later than the Closing
                    Date.

 2.5      Cooperation of Seller. Seller understands and acknowledges that in order for Purchaser to
          verify and/or collect the Claim, Purchaser may require Seller’s assistance, and Seller
          agrees to provide such assistance to Purchaser, during the period of 120 days immediately
          following the Closing Date unless otherwise extended in writing by the parties, as may be
          necessary for the collection of the Claim, including but not limited to the verification of
          data within Seller’s reasonable possession and/or control or that may be obtained with the
          assistance/authorization of Seller. In addition, Seller agrees to authorize and direct its
          credit/debit card merchant bank, Bank of America, to fully cooperate with Purchaser in
          connection with the foregoing.

 2.6      No Assumption of Obligations or Liabilities. Purchaser shall not assume or in any way
          become liable for any obligation or liability relating to the Claim or Seller unless
          explicitly provided for in this Agreement.

 SECTION 3. REPRESENTATIONS AND WARRANTIES OF SELLER

 Seller represents and warrants to Purchaser as follows:

 3.1      Organization. Specialty Retail Shops Holding Corp. and each of its Debtor affiliates (a) is
          an entity duly incorporated or organized and validly existing under the laws of its
          jurisdiction of incorporation or organization, as applicable, (b) has all requisite corporate
          or limited liability company power and authority to own and operate its properties and to
          carry on its businesses as now conducted, subject to the provisions of the Bankruptcy
          Code, and (c) is qualified to do business and is in good standing (or its equivalent) under
          the laws of its jurisdiction of incorporation or organization, as applicable, and in every
          jurisdiction in which its ownership of property or the conduct of its business as now
          conducted requires it to qualify.

 3.2      Authority. The execution and delivery of this Agreement by Seller and, subject to the
          entry of the Sale Order, the consummation by Seller of the transaction contemplated by
          this Agreement are within Seller’s authority as granted by the Bankruptcy Court in the
          Bankruptcy Case.

                                                     3
 1038160v.3 463/01567
Case 19-80064-TLS           Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                 Desc Main
                                    Document    Page 26 of 43


 3.3      Due Execution; Validly Binding Agreement. This Agreement has been duly authorized,
          executed and delivered and constitutes a legal, valid and binding obligation of the Seller
          upon entry of the Sale Order, enforceable against it in accordance with its terms.

 3.4      No Litigation. There is no known suit, action, litigation or other proceeding or
          governmental or administrative investigation or inquiry, pending or threatened against the
          Seller or concerning the Claim that could prevent or prohibit Seller from selling the
          Claim or from otherwise complying in full with the provisions of this Agreement.
          Transfer of the Claim pursuant to this Agreement will not breach, violate or otherwise
          contravene any applicable law, statute, regulation or contractual term.

 3.5      Title to Claim; No Liens. Seller has good, valid and marketable title to the Claim and,
          upon entry of the Sale Order, may sell the Claim free and clear of any mortgage, pledge,
          lien, security interest, claim or encumbrance. Seller has not heretofore transferred the
          Claim or any interest therein, other than security interests that will no longer attach to the
          Claim once sold in accordance with the Sale Order.

 3.6      Independent Investigation. Seller acknowledges that it has conducted its own independent
          evaluation of the transactions contemplated under this Agreement. Seller further
          acknowledges that it has had an opportunity to conduct its own independent investigation
          regarding the Claim and the Litigation. Seller has had an opportunity to review the
          documents and information available through publicly available sources of information.

 3.7      Information Provided to Purchaser. To the best of Seller’s knowledge, all information
          provided to Purchaser by Seller in connection with the sale of the Claim, including, but
          not limited to, information on dates on which the Seller began accepting Visa and/or
          MasterCard credit card and/or debit transactions, financial information about the Seller’s
          business (including total United States sales) and any other representations actually or
          potentially concerning the asset is true, correct and complete in all material respects.
          Seller has made the following representations or warranties to Purchaser:

          i.        Seller has not had any communications with the District Court, lead counsel for
                    the parties in the Litigation (“Lead Counsel”), any defendants in the Litigation or
                    any other entity affiliated with the Litigation regarding the Litigation.

          ii.       Should a Settlement Event occur, if asked by the District Court, Lead Counsel, the
                    claims administrator appointed in the Litigation (“CA”) or any other entity
                    affiliated with such settlement, Seller hereby warrants that

                           1.      Seller never intended to opt-out of the Litigation;

                           2.      Seller never gave any entity any indication of an intent to opt-out
                                   of the Litigation; and

                           3.      Seller never authorized any entity to opt-out of the Litigation on
                                   Seller’s behalf.



                                                     4
 1038160v.3 463/01567
Case 19-80064-TLS           Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                    Desc Main
                                    Document    Page 27 of 43


          iii.      Seller warrants that if requested by Purchaser and if a Settlement Event should
                    occur, it will provide an affidavit stating that (1) Seller never intended to opt-out
                    of the Settlement Event; (2) Seller never gave any entity any indication of an
                    intent to opt-out of the Settlement Event; and (3) Seller never authorized any
                    entity to opt-out of the Settlement Event on Seller’s behalf.

          iv.       Seller warrants that it will never take any position inconsistent with the
                    representations and warranties contained in this Section 3.7.

 3.8      No Reliance. Seller has conducted an independent evaluation of the reasonableness of the
          Purchase Price and has decided to enter into this Agreement and undertake the
          transactions contemplated hereunder solely in reliance on its own evaluation of the
          Purchase Price. With the exception of any representations and warranties set forth in
          Section 4 of this Agreement, Seller is not relying on (i) any information provided to
          Seller or written or oral representations, whether express or implied, by Purchaser or its
          respective members, shareholders, officers, directors, employees, agents or affiliates or
          (ii) any information provided to Seller by Purchaser or its respective shareholders,
          officers, directors, employees, agents or affiliates in assessing the reasonableness of the
          Purchase Price. Aside from representations or warranties contained herein, Seller
          acknowledges that Purchaser expressly disclaims and has not made any warranties,
          guarantees, promises, or representations of any kind whatsoever regarding the value of
          the Claim and the anticipated recovery and/or timing of recovery on the Claim.

 3.9      Information. Seller acknowledges that because a Settlement Event had not taken place
          prior to the payment of the Purchase Price, the value of the Claim and the final recovery
          on the Claim may not be determined with certainty by Seller or Purchaser as of the time
          of execution of this Agreement. Seller further acknowledges that Purchaser may possess
          material information not known to Seller, and Seller agrees that Purchaser shall have no
          liability with respect to the non-disclosure of any such information.

 3.10     Expectation of Return. Seller acknowledges that Purchaser’s sole intention and
          expectation in entering into this Agreement is to earn a positive financial return on the
          Claim. As such, Seller understands that Purchaser’s recovery on the Claim may exceed
          the Purchase Price.

 3.11     No Fiduciary or Confidential Relationship. Seller acknowledges that Seller and Purchaser
          are not in a fiduciary, confidential, agency or otherwise special relationship, including
          one of trust, confidence or privity, and that Seller and Purchaser are each acting for their
          own self-interest.

 3.12     Interchange Fees. Based on information delivered to Seller by its credit/debit card
          merchant bank, Bank of America, the amount of interchange fees attributable to Seller’s
          MasterCard and Visa payment card transactions from January 1, 2004 to January 25,
          2019 hereof are not less than $165,560,434.00, which figure excludes any interchanges
          fee paid by Seller in connection with its own branded credit or debit cards. To the best of
          Seller’s knowledge, such figure is not incorrect.



                                                      5
 1038160v.3 463/01567
Case 19-80064-TLS         Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                    Desc Main
                                  Document    Page 28 of 43


 3.13     Brokers and Finders. Except for the retention of Berkeley Research Group, LLC
          (“Broker”), Seller has not employed any investment banker, broker or finder or incurred
          any liability for any investment banking fees, brokerage fees, commissions or finders’
          fees in connection with this transaction, and Purchaser shall not have any liability or
          obligation with respect to any fees, commissions or other amounts payable to Broker in
          connection with such retention.

 3.14     Entirety of Claims. The Claim is the only antitrust claim that Seller or any of its affiliates
          hold against Visa, MasterCard and the other defendants named in the Litigation and their
          respective affiliates, with regards to alleged antitrust violations in relation to certain
          practices with respect to merchant processing fees and merchant processing agreements
          attributable to merchants that accepted Visa or MasterCard credit or debit cards.

 3.15     No Distributions. No payment or other distribution has been received by Seller, or by any
          third party on behalf of Seller, in full or partial satisfaction of, or in connection with, the
          Claim;

 3.16     No Bad Acts. Seller has not engaged in any acts, conduct or omissions that might result
          in Purchaser receiving in respect of the Claim proportionately less payments or
          distributions or less favorable treatment (including the timing of distributions) than other
          similarly situated interchange fee claimants;

 3.17     No Objections. Except for defenses asserted in public court filing in the Litigation, no
          objection to the Claim has been filed or threatened.

 SECTION 4. REPRESENTATIONS AND WARRANTIES OF PURCHASER

 Purchaser represents and warrants to Seller as follows:

 4.1      Organization. Purchaser is a limited liability company, validly existing and in good
          standing under the laws of Delaware.

 4.2      Authorization. Purchaser has the requisite power and authority to purchase the Claim
          from Seller, execute and deliver this Agreement, and to perform the transactions
          contemplated hereby or thereby.

 4.3      Due Execution; Validly Binding. This Agreement has been duly authorized, executed and
          delivered and constitutes a legal, valid and binding obligation of the Purchaser,
          enforceable against it in accordance with its terms except as may be limited by
          bankruptcy, insolvency, reorganization, moratorium or other similar laws affecting the
          enforcement of creditors’ rights in general and subject to general principles of equity.

 4.4      No Litigation. There is no suit, action, litigation or other proceeding or governmental or
          administrative investigation or inquiry, pending or threatened, against Purchaser that
          could prevent or prohibit Purchaser from purchasing the Claim or from otherwise
          complying in full with the provisions of this Agreement.



                                                     6
 1038160v.3 463/01567
Case 19-80064-TLS         Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                   Desc Main
                                  Document    Page 29 of 43


 4.5      No Affiliation. Purchaser is not affiliated with any counsel involved in the Litigation or
          the District Court relating to the Litigation.

 4.6      Purchaser Solvent. That Purchaser is solvent and has the funds available to pay the
          Purchase Price.

 4.7      Disclaimers: No Representations or Warranties. Purchaser expressly disclaims and does
          not make any warranties, guarantees, promises, or representations of any kind whatsoever
          regarding the Claim, including, but not limited to: (i) the value of the Claim; and (ii) the
          anticipated recovery or timing of recovery on the Claim. Purchaser has advised Seller that
          it should consult with an attorney and/or other relevant professional advisors prior to the
          execution of this Agreement.

 4.8      Independent Investigation. Purchaser acknowledges that it has conducted its own
          independent evaluation of the transactions contemplated under this Agreement. Purchaser
          further acknowledges that it has had an opportunity to conduct its own independent
          investigation regarding the Litigation, the possibility of a Settlement Event taking place,
          and the Claim. Purchaser has had an opportunity to review the documents and
          information available through publicly available sources of information.

 4.9      No Reliance. Purchaser has decided to enter into this Agreement and undertake the
          transactions contemplated hereunder solely in reliance on its own evaluation, based on
          such information as it has deemed appropriate under the circumstances. With the
          exception of any representations and warranties set forth in Section 3 of this Agreement,
          Purchaser is not relying on (i) any information provided to Purchaser or written or oral
          representations, whether express or implied, by Seller or its agents or affiliates, or (ii) any
          information provided to Purchaser by Seller or its agents or affiliates. Aside from
          representations or warranties contained herein, Purchaser acknowledges that Seller
          expressly disclaims and has not made any warranties, guarantees, promises, or
          representations of any kind whatsoever regarding the Claim, including, but not limited to:
          (i) the value of the Claim, and (ii) the anticipated recovery and/or timing of recovery on
          the Claim.

 4.10     Information. Purchaser acknowledges that, because a Settlement Event had not taken
          place prior to the payment of the Purchase Price, the value of the Claim and the final
          recovery on the Claim may not be determined with certainty by Seller or Purchaser as of
          the time of execution of this Agreement. Purchaser further acknowledges that Seller may
          possess material information not known to it. Aside from representations or warranties
          contained herein, Purchaser agrees that Seller shall have no liability with respect to the
          non-disclosure of any such information.

 4.11     Expectation of Return. Purchaser is in the business of purchasing claims from entities
          entitled to recover funds from both existing class action lawsuit settlements and from
          pending class action litigation that may or may not result in a Settlement Event.
          Purchaser understands that Purchaser’s recovery on the Claim may not exceed the
          Purchase Price.



                                                    7
 1038160v.3 463/01567
Case 19-80064-TLS         Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                 Desc Main
                                  Document    Page 30 of 43


 4.12     No Fiduciary or Confidential Relationship. Purchaser acknowledges that Seller and
          Purchaser are not in a fiduciary, confidential, agency or otherwise special relationship,
          including one of trust, confidence or privity, and that Seller and Purchaser are each acting
          for their own self-interest.

 SECTION 5. COVENANTS OF SELLER

 Seller covenants to Purchaser as follows:

 5.1      Further Assurances. Following the Closing Date unless otherwise extended in writing by
          the Parties, Seller will use commercially reasonable efforts to provide, duly execute or
          deliver, or cause to be provided, duly executed or delivered, to Purchaser such further
          information and instruments reasonably available to it or under its possession, custody or
          control and do and cause to be done such further acts as may be reasonably necessary or
          proper to respond to any audit or inquiry by the CA, Lead Counsel or the District Court
          regarding the Claim. To the extent any decision needs to be made or vote taken among
          the Plaintiffs relating to the Claim and any party does not recognize the Purchaser as the
          rightful owner of the Claim for any reason, then the Seller agrees to consult with and
          follow the direction of the Purchaser.

 5.2      Waiver of Claims. To the maximum extent permitted by law, Seller will not assert and
          hereby waives any and all claims against Purchaser or any of its members, officers,
          directors, employees, agents or affiliates with respect to this Agreement, any Ancillary
          Agreement or the transactions contemplated hereby or thereby based on: (i) any claim
          that Purchaser had superior or additional information material to a decision to sell or buy
          the Claim; (ii) Purchaser made warranties or representations, expressed or implied, not
          contained in this Agreement; or (iii) the Claim’s value and scope exceeds the Purchase
          Price. For the avoidance of doubt, the foregoing shall not be deemed to be a waiver of
          any representation or warranty expressly set forth herein.

 5.3      Covenant Not To Sue. Seller will not commence or maintain any suit thereon against
          Purchaser or any of its shareholders, officers, directors, employees, agents or affiliates
          with respect to this Agreement, or the transactions contemplated hereby, whether at law
          or in equity, based on: (i) any claim that Purchaser had superior or additional information
          material to a decision to sell or buy the Claim; (ii) Purchaser made warranties or
          representations, expressed or implied, not contained in this Agreement; or (iii) the
          Claim’s value and scope exceeds the Purchase Price. For the avoidance of doubt, the
          foregoing shall not be deemed to be a waiver of any representation or warranty expressly
          set forth herein.

 5.4      Payment Delivery. If a CA or any other entity mistakenly sends total or partial payment
          or other distribution directly to Seller, Seller will be deemed to hold such amounts in trust
          for the benefit of the Purchaser, such payment or distribution shall not constitute property
          of any Debtor’s estate and shall immediately endorse such payment to Purchaser and
          deliver the payment to Purchaser by personal delivery or by first-class mail, certified,
          return receipt requested, postage prepaid and addressed to:



                                                    8
 1038160v.3 463/01567
Case 19-80064-TLS          Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                 Desc Main
                                   Document    Page 31 of 43


                    Halcyon Loan Trading Fund LLC
                    477 Madison Avenue, 8th Floor
                    New York, New York 10022
                    Attn: Anthony Savella
                    BackOffice@bardinhill.com

 SECTION 6. COVENANTS OF PURCHASER

 6.1      Waiver of Claims. To the maximum extent permitted by law, Purchaser will not assert
          and hereby waives any and all claims against Seller or any of its members, officers,
          directors, employees, agents or affiliates with respect to this Agreement, any Ancillary
          Agreement or the transactions contemplated hereby or thereby based on: (i) any claim
          that Seller had superior or additional information material to a decision to sell or buy the
          Claim; (ii) Seller made warranties or representations, expressed or implied, not contained
          in this Agreement; or (iii) the Claim’s value and scope exceeds the Purchase Price. For
          the avoidance of doubt, the foregoing shall not be deemed to be a waiver of any
          representations or warranties expressly contained herein.

 6.2      Covenant Not To Sue. Purchaser will not commence or maintain any suit thereon against
          Seller or any of its shareholders, officers, directors, employees, agents or affiliates with
          respect to this Agreement, or the transactions contemplated hereby, whether at law or in
          equity, based on: (i) any claim that Seller had superior or additional information material
          to a decision to sell or buy the Claim; (ii) Seller made warranties or representations,
          expressed or implied, not contained in this Agreement; or (iii) the Claim’s value and
          scope exceeds the Purchase Price. For the avoidance of doubt, the foregoing shall not be
          deemed to be a waiver of any representation or warranty expressly set forth herein.

 SECTION 7. GENERAL

 7.1      Severability. In the event that any provision herein becomes or is declared by a court of
          competent jurisdiction to be illegal, unenforceable or void, this Agreement shall continue
          in full force and effect without said provision.

 7.2      Costs. The Parties shall each pay their own costs and expenses (including attorney’s fees
          and accountants’ fees) incurred or to be incurred in negotiating, preparing and executing
          this Agreement.

 7.3      Entire Agreement. This Agreement represents the entire agreement and understanding
          between the Parties regarding the sale and purchase of the Claim and supersedes any and
          all prior representations, warranties agreements and understandings, whether written or
          oral, concerning the sale and/or purchase of the Claim.

 7.4      No Oral Modification. This Agreement may only be amended in writing signed by both
          Parties.

 7.5      Assignability of Claim. Notwithstanding anything contained in this Agreement,
          Purchaser may assign its right, title and interest in and to this Agreement to a third party
          without the further consent of Seller.

                                                    9
 1038160v.3 463/01567
Case 19-80064-TLS          Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                 Desc Main
                                   Document    Page 32 of 43


 7.6      Jury Trial Waiver. The Parties hereby irrevocably and knowingly waive to the fullest
          extent permitted by law any right to a trial by jury in any action or proceeding arising out
          of this Agreement. The Parties agree that any such action or proceeding shall be tried
          before a court and not a jury. In the event the Parties’ waiver of a trial by jury is deemed
          invalid, the Parties hereby agree that any action or claim arising out of any dispute in
          connection with this agreement, any rights, remedies, obligations, or duties hereunder, or
          the performance or enforcement hereof or thereof shall be determined by judicial
          reference.

 7.7      Governing Law; Forum. This Agreement shall be governed by and construed in
          accordance with the laws of the State of New York, without regard to its conflict of law
          rules, principles or provisions of such state or of any other state. The Parties hereby agree
          that any action or claim arising out of any dispute in connection with this Agreement, any
          rights, remedies, obligations, or duties hereunder, or the performance or enforcement
          hereof or thereof shall be subject to the exclusive jurisdiction of the Bankruptcy Court.

 7.8      Headings. Section headings are for convenient reference only and will not affect the
          meaning or have any bearing on the interpretation of any provision of this Agreement.

 7.9      Counterparts. This Agreement may be executed in counterparts, and each counterpart
          shall have the same force and effect as an original and shall constitute an effective,
          binding agreement. If so signed, the Agreement becomes effective when both signature
          pages are attached.

 7.10     Voluntary Execution of Agreement. This Agreement is executed voluntarily and without
          any duress or undue influence on the part or on behalf of the Parties hereto.

 7.11     Notices. All notices, requests, demands or any other communication made under,
          pursuant to, or in accordance with this Agreement, except for normal day-to-day business
          communications, which may be made orally or in a writing, shall be in writing and shall
          either be delivered personally or deposited in the United States mail and sent by first-
          class mail, certified, return receipt requested, postage prepaid and addressed properly as
          follows:

            If to Purchaser:                                If to Seller:

            Halcyon Loan Trading Fund LLC                   Specialty Retail Shops Holding Corp.
            477 Madison Avenue, 8th Floor                   700 Pilgrim Way,
            New York, New York 10022                        Green Bay, Wisconsin 54304
            Attn: Anthony Savella                           Attn: Russell Steinhorst, Chief Executive
            BackOffice@bardinhill.com                       Officer

            With a copy (which shall not constitute         With a copy (which shall not constitute
            effective notice) to:                           effective notice) to:

            Richards Kibbe & Orbe LLP                       Kirkland & Ellis LLP
            200 Liberty Street                              601 Lexington Avenue


                                                   10
 1038160v.3 463/01567
Case 19-80064-TLS         Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                    Desc Main
                                  Document    Page 33 of 43


            New York, New York 10281                         New York, New York 10022
            Attn: Paul B. Haskel                             Attn: Steven Serajeddini



          or to such other address(es) as a Party hereto may indicate to the other Party in the
          manner provided for herein. Notices given by mail shall be deemed effective and
          complete forty-eight (48) hours following the time of posting and mailing, and notices
          delivered personally shall be deemed effective and complete at the time of delivery and
          the obtaining of a signed receipt.

 7.12     Limited Liability. Notwithstanding anything contained in this Agreement to the contrary,
          the parties agree that all obligations and liabilities of Purchaser under this Agreement are
          enforceable solely against Purchaser and Purchaser’s assets and not against any partner or
          member of Purchaser nor against any assets of any partner or member of Purchaser.

 7.13     Litigation Financing. Following the Closing Date, should Seller determine, in its sole
          discretion, that (i) it wishes to pursue civil litigation against any third-parties for damages
          caused by the prepetition misconduct of such third-parties and (ii) it wishes to finance the
          costs of pursuing such litigations, Purchaser and Seller agree to engage in good faith
          negotiations to reach an agreement whereby Purchaser would provide Seller with
          financing for such litigation on mutually agreeable terms.

                                        [Signature page follows]




                                                    11
 1038160v.3 463/01567
Case 19-80064-TLS   Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57   Desc Main
                            Document    Page 34 of 43
Case 19-80064-TLS   Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57   Desc Main
                            Document    Page 35 of 43
Case 19-80064-TLS       Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57   Desc Main
                                Document    Page 36 of 43


                        Exhibit A to Claim Purchase and Sale Agreement

                                 Form of Notice of Assignment




 1038160v.3 463/01567
Case 19-80064-TLS             Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57              Desc Main
                                      Document    Page 37 of 43


 To:      Claims Administrator of Any Settlement Arising from IN RE: PAYMENT CARD
          INTERCHANGE FEE AND MERCHANT-DISCOUNT ANTITRUST
          LITIGATION (Case No. 1:05-md-01720-JG-JO)(E.D.N.Y.)

 We hereby give notice that pursuant to that certain Asset Purchase and Sale Agreement dated
 [●], 2019 (the “Sale Agreement”), between Specialty Retail Shops Holding Corp., and certain of
 its affiliates (collectively, the “Seller”) and [●](“Purchaser”), and the order of the United States
 Bankruptcy Court for the District of Nebraska in case number 19-80064 (TLS), dated May [●],
 2019 (attached as Exhibit A) approving the Sale Agreement, Seller has absolutely and
 unconditionally transferred and assigned to Purchaser all of Seller’s right, title and interest in and
 to or associated with, or connected in any manner to, any claim against and settlement arising
 from the class action litigation of In Re: Payment Card Interchange Fee and Merchant-Discount
 Antitrust Litigation (Case No 1:05-md-01720-JG-JO) pending in the United States District Court
 for the Eastern District of New York (the “Settlement”), for the following entities:

                                                        United States Bankruptcy Court for the
                          Entity Name
                                                          District of Nebraska Case Number

         Specialty Retail Shops Holding Corp.                            19-80064

          Pamida Stores Operating Co., LLC                               19-80065

               Pamida Transportation, LLC                                19-80063

                        Penn-Daniels, LLC                                19-80066

          Place’s Associates Expansion, LLC                              19-80067

                 Retained R/E SPE, LLC                                   19-80068

                   ShopKo Finance, LLC                                   19-80069

               ShopKo Gift Card Co., LLC                                 19-80070

            ShopKo Holding Company, LLC                                  19-80071

    ShopKo Institutional Care Services Co., LLC                          19-80072

         ShopKo Optical Manufacturing, LLC                               19-80073

                 ShopKo Properties, LLC                                  19-80074

          ShopKo Stores Operating Co., LLC                               19-80075

                    SVS Trucking, LLC                                    19-80076




 1038160v.3 463/01567
Case 19-80064-TLS        Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57                   Desc Main
                                 Document    Page 38 of 43


 The rights assigned to Purchaser include, but are not limited to, Seller’s right to file a claim in
 the Settlement proceedings and to challenge any and all estimates for payment of that claim.
 Seller has provided Purchaser with merchant identification information listed on and attached
 hereto as Schedule A.

 Purchaser is now the legal and equitable owner of all rights associated with the Settlement. You
 should deal directly with Purchaser or its duly appointed agents on all matters pertaining to the
 Seller’s rights in the Settlement. Further, in accordance with the Sale Agreement, any and all
 payments relating to the Settlement should be made payable to Purchaser and sent to the
 following address:



                                                  [●]

 Moreover, any and all correspondence, documents or any other communications pertaining to the
 Settlement should be directed to Purchaser at the above address.

 Dated this ___ day of May 2019.

 SELLER:

 Specialty Retail Shops Holding Corp., on its behalf and on behalf of its affiliated debtors



 By: ____________________________________
     Russell Steinhorst, Chief Executive Officer




 1038160v.3 463/01567
Case 19-80064-TLS       Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57     Desc Main
                                Document    Page 39 of 43


                                         Schedule A

  Debtor                           Address                       Tax ID

  Specialty Retail Shops Holding   700 Pilgrim Way, Green Bay,
  Corp.                            Wisconsin, 54304              XX-XXXXXXX

  Pamida Stores Operating Co.,     700 Pilgrim Way, Green Bay,
  LLC                              Wisconsin, 54304              XX-XXXXXXX

                                   700 Pilgrim Way, Green Bay,
  Pamida Transportation, LLC
                                   Wisconsin, 54304              XX-XXXXXXX

                                   700 Pilgrim Way, Green Bay,
  Penn-Daniels, LLC
                                   Wisconsin, 54304              XX-XXXXXXX

  Place’s Associates Expansion,    700 Pilgrim Way, Green Bay,
  LLC                              Wisconsin, 54304              XX-XXXXXXX

                                   700 Pilgrim Way, Green Bay,
  Retained R/E SPE, LLC
                                   Wisconsin, 54304              XX-XXXXXXX

                                   700 Pilgrim Way, Green Bay,
  ShopKo Finance, LLC
                                   Wisconsin, 54304              XX-XXXXXXX

                                   700 Pilgrim Way, Green Bay,
  ShopKo Gift Card Co., LLC
                                   Wisconsin, 54304              XX-XXXXXXX

  ShopKo Holding Company,          700 Pilgrim Way, Green Bay,
  LLC                              Wisconsin, 54304              XX-XXXXXXX

  ShopKo Institutional Care        700 Pilgrim Way, Green Bay,
  Services Co., LLC                Wisconsin, 54304              XX-XXXXXXX

  ShopKo Optical Manufacturing, 700 Pilgrim Way, Green Bay,
  LLC                           Wisconsin, 54304                 XX-XXXXXXX

                                   700 Pilgrim Way, Green Bay,
  ShopKo Properties, LLC
                                   Wisconsin, 54304              XX-XXXXXXX

  ShopKo Stores Operating Co.,     700 Pilgrim Way, Green Bay,
  LLC                              Wisconsin, 54304              XX-XXXXXXX

                                   700 Pilgrim Way, Green Bay,
  SVS Trucking, LLC
                                   Wisconsin, 54304              XX-XXXXXXX




 1038160v.3 463/01567
Case 19-80064-TLS       Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57   Desc Main
                                Document    Page 40 of 43


                        Exhibit B to Claim Purchase and Sale Agreement

                         Form of Authorization to Obtain Transaction Data




 1038160v.3 463/01567
Case 19-80064-TLS           Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57             Desc Main
                                    Document    Page 41 of 43


                        AUTHORIZATION TO OBTAIN TRANSACTIONAL DATA

 This Authorization to Obtain Transactional Data ( this “Authorization”) is made on May [●],
 2019 between Specialty Retail Shops Holding Corp., and certain of its affiliates as debtors and
 debtors in possession (collectively, the “Seller”) and [●] (“Purchaser”).

 Seller has absolutely and unconditionally transferred and assigned to Purchaser all of Seller’s
 right, title and interest in and to or associated with, or connected in any manner to, any claim
 against and settlement arising from the class action litigation of In Re: Payment Card
 Interchange Fee and Merchant-Discount Antitrust Litigation (Case No 1:05-md-01720-JG-JO)
 pending in the United States District Court for the Eastern District of New York.

 As used in this Authorization, (a) the term “Transactional Data” means data from or related to
 credit card or debit card transactions in which Seller received payment for goods sold or services
 provided, and (b) the term “Processors” means Seller’s acquiring banks, credit card processors,
 any other entity involved in processing or recording credit card or debit card transactions, and
 any third party holding or possessing any or all of Seller’s Transactional Data.

 Seller hereby directs and authorizes all Processors to release and provide to Purchaser any and all
 Transactional Data. Seller hereby authorizes Purchaser to request, demand, obtain and receive
 from any source all of Seller’s Transactional Data, including, but not limited to, the merchant
 identification information listed on and attached hereto as Schedule A.

            The undersigned has executed this Authorization as of the date set forth above.

 Specialty Retail Shops Holding Corp., on its behalf and on behalf of its affiliated debtors



 By: ____________________________________
     Russell Steinhorst, Chief Executive Officer




 1038160v.3 463/01567
Case 19-80064-TLS       Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57   Desc Main
                                Document    Page 42 of 43


 Purchaser acknowledges receipt of this Authorization.

 [●]



 By: ____________________________________
     [●]




 1038160v.3 463/01567
Case 19-80064-TLS       Doc 1052 Filed 04/13/19 Entered 04/13/19 18:05:57     Desc Main
                                Document    Page 43 of 43


                                         Schedule A

  Debtor                           Address                       Tax ID

  Specialty Retail Shops Holding   700 Pilgrim Way, Green Bay,
  Corp.                            Wisconsin, 54304              XX-XXXXXXX

  Pamida Stores Operating Co.,     700 Pilgrim Way, Green Bay,
  LLC                              Wisconsin, 54304              XX-XXXXXXX

                                   700 Pilgrim Way, Green Bay,
  Pamida Transportation, LLC
                                   Wisconsin, 54304              XX-XXXXXXX

                                   700 Pilgrim Way, Green Bay,
  Penn-Daniels, LLC
                                   Wisconsin, 54304              XX-XXXXXXX

  Place’s Associates Expansion,    700 Pilgrim Way, Green Bay,
  LLC                              Wisconsin, 54304              XX-XXXXXXX

                                   700 Pilgrim Way, Green Bay,
  Retained R/E SPE, LLC
                                   Wisconsin, 54304              XX-XXXXXXX

                                   700 Pilgrim Way, Green Bay,
  ShopKo Finance, LLC
                                   Wisconsin, 54304              XX-XXXXXXX

                                   700 Pilgrim Way, Green Bay,
  ShopKo Gift Card Co., LLC
                                   Wisconsin, 54304              XX-XXXXXXX

  ShopKo Holding Company,          700 Pilgrim Way, Green Bay,
  LLC                              Wisconsin, 54304              XX-XXXXXXX

  ShopKo Institutional Care        700 Pilgrim Way, Green Bay,
  Services Co., LLC                Wisconsin, 54304              XX-XXXXXXX

  ShopKo Optical Manufacturing, 700 Pilgrim Way, Green Bay,
  LLC                           Wisconsin, 54304                 XX-XXXXXXX

                                   700 Pilgrim Way, Green Bay,
  ShopKo Properties, LLC
                                   Wisconsin, 54304              XX-XXXXXXX

  ShopKo Stores Operating Co.,     700 Pilgrim Way, Green Bay,
  LLC                              Wisconsin, 54304              XX-XXXXXXX

                                   700 Pilgrim Way, Green Bay,
  SVS Trucking, LLC
                                   Wisconsin, 54304              XX-XXXXXXX




 1038160v.3 463/01567
